Exhibit 10.1

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

        AGREEMENT, made and entered into as of the 17th day of September, 2004
by and between IKON Office Solutions, Inc., an Ohio corporation with its
principal office located at 70 Valley Stream Parkway, Malvern, Pennsylvania
19355 (together with its successors and assigns permitted under this Agreement,
the “Company”) and Robert F. Woods, who currently resides at 372 Homestead Road,
Wayne, Pennsylvania 19087 (the “Executive”);


W I T N E S S E T H:

        WHEREAS, the Company desires to employ the Executive and to enter into
an agreement embodying the terms of such employment;

        WHEREAS, the Executive desires to accept such employment with the
Company, subject to the terms and provisions of this Employment Agreement;

        NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (together, the
“Parties”) agree as follows:

      1.         Definitions.

                 (A)        “Affiliate” of a Person shall mean a Person who
directly or indirectly controls, is controlled by, or is under common control
with, the Person specified.

                 (B)        “Agreement” shall mean this Employment Agreement.

                 (C)        “Base Salary” shall mean the salary provided for in
Section 4 or any increased salary granted to the Executive pursuant to Section
4.

                 (D)        “Board” shall mean the Board of Directors of the
Company.

                 (E)        “Cause” shall mean:

                                  (1)        Executive fails to comply with any
material written Company policy, as the same may from time to time be adopted
and/or modified by the Company, including, but not limited to, the Company’s
Code of Ethics;

                                  (2)        Executive breaches his/her material
obligations under the terms of this

Agreement; or

                                  (3)        the Executive has committed an act
of dishonesty, moral turpitude or theft against the Company or has breached
his/her duties of loyalty to the Company.

1

--------------------------------------------------------------------------------

                (F)        “Change in Control” shall mean the occurrence of any
of the following events:

                                 (1)        any “person,” as such term is
currently used in Section 13(d) of the Securities Exchange Act of 1934, as
amended, becomes a “beneficial owner,” as such term is currently used in Rule
13d-3 promulgated under that act, of 20% or more of the Voting Stock of the
Company;

                                 (2)        a majority of the Board consists of
individuals other than Incumbent Directors, which term means the members of the
Board on the Effective Date; provided that any individual becoming a director
subsequent to such date whose election or nomination for election was supported
by a majority of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director;

                                 (3)        the Company adopts any plan of
liquidation providing for the distribution of all or substantially all of its
assets;

                                 (4)        50% or more of the assets of the
Company is disposed of pursuant to a merger, consolidation or other transaction
or series of transactions (unless the shareholders of the Company immediately
prior to such merger, consolidation or other transaction or series of
transactions beneficially own, directly or indirectly, in substantially the same
proportion as they owned the Voting Stock of the Company, more than 50% of the
Voting Stock or other ownership interests of the entity or entities, if any,
that succeed to the business of the Company); or

                                 (5)        the Company combines with another
company and is the surviving corporation but, immediately after the combination,
the shareholders of the Company immediately prior to the combination hold 50% or
less of the Voting Stock of the combined company, (there being excluded from the
number of shares held by such shareholders, but not from the Voting Stock of the
combined company, any shares received by Affiliates of such other company in
exchange for stock of such other company).

                 (G)        “Claim” shall mean any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information.

                (H)        “Committee” shall mean the Human Resources Committee
of the Board;

                (I)        “Common Stock” shall mean common stock of the
Company.

                (J)        “Constructive Termination Without Cause” shall mean a
termination by the Executive of his/her employment hereunder on 30 days’ written
notice given by him/her to the Company following the occurrence, without his/her
prior written consent, of any of the following events, unless the Company shall
have fully cured all grounds for such termination within 15 days after the
Executive gives notice thereof:

2

--------------------------------------------------------------------------------

                                 (1)        any reduction in his/her then
current Base Salary or in his/her annual incentive bonus award opportunity set
forth herein;

                                 (2)        any material breach of any of the
Company’s obligations, representations or warranties in this Agreement;

                                 (3)        any failure during the term of this
Agreement to appoint, elect or reelect him to any of the positions described in
Section 3(A); the removal of him during the term of this Agreement from any such
position; or any change in the reporting structure so that he reports to someone
other than the Chief Executive Officer of the Company;

                                 (4)        any material diminution in his/her
duties or the assignment to him/her of duties that materially impair his/her
ability to perform his/her duties;

                                 (5)        following any Change in Control, any
relocation of the Company’s principal office, or of his/her own office as
assigned to him/her by the Company, to a location more than 50 miles from
Malvern, Pennsylvania;

                                 (6)        following any Change in Control, any
failure by the Company to continue in effect any compensation plan in which the
Executive participated immediately prior to such Change in Control and which is
material to the Executive’s total compensation, including but not limited to the
Company’s stock option, incentive compensation, deferred compensation, stock
purchase, bonus and other plans or any substitute plans adopted prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or any
failure by the Company to continue the Executive’s participation therein (or in
such substitute or alternative plan) on a basis no less favorable to the
Executive, both in terms of the amount of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to such Change in Control;

                                 (7)        following any Change in Control, any
failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company’s retirement, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
such Change in Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any perquisite enjoyed by the Executive at the time of such Change
in Control, or the failure by the Company to maintain the vacation allowance
provided in Section 7 with respect to the Executive;

                                 (8)        following any Change in Control, any
failure to elect Executive as Chief Financial Officer of the Person acquiring
the Company with duties and responsibilities of comparable scope to Executive’s
duties and responsibilities immediately prior to such Change in Control; or

3

--------------------------------------------------------------------------------

                                 (9)        the failure of the Company to obtain
the assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company within 15
days after a merger, consolidation, sale or similar transaction.

                (K)        “Disability” shall mean Total Disability as defined
in the Company’s Long-Term Disability Plan, as amended from time to time.

                (L)        “Effective Date” shall mean September 30, 2004.

                (M)        “Person” shall mean any individual, corporation,
partnership, limited liability company, joint venture, trust, estate, board,
committee, agency, body, employee benefit plan, or other person or entity.

                (N)        “Potential Change in Control” shall mean the
occurrence of any of the following events:

                                 (1)        the Company enters into an
agreement, the consummation of which will result in the occurrence of a Change
in Control;

                                 (2)        the Company or any Person publicly
announces an intention to take or to consider taking actions which, if
consummated, will constitute a Change in Control; or

                                 (3)        the Board adopts a resolution to the
effect that, for purposes of this Agreement, a Potential Change in Control has
occurred.

                 (O)        “Proceeding” shall mean any threatened or actual
action, suit or proceeding, whether civil, criminal, administrative,
investigative, appellate or other.

                 (P)        “Pro-Rata” shall mean a fraction, the numerator of
which is the number of days that the Executive was employed in the applicable
performance period (a fiscal year in the case of an annual incentive bonus
award) and the denominator of which shall be the number of days in the
applicable performance period.

                (Q)        “Term of Agreement” shall mean the period specified
in Section 2.

                (R)        “Termination Date” shall mean the date on which the
Executive’s employment with the Company terminates in accordance with this (or
any subsequent) Agreement.

                (S)        “Voting Stock” shall mean issued and outstanding
capital stock or other securities of any class or classes having general voting
power, under ordinary circumstances in the absence of contingencies, to elect,
in the case of a corporation, the directors of such corporation and, in the case
of any other entity, the corresponding governing Person(s).

4

--------------------------------------------------------------------------------

        2.         Term of Agreement.

        The Company hereby agrees to employ the Executive under this Agreement,
and the Executive hereby accepts such employment, for the Term of Agreement. The
initial Term of Agreement shall commence as of the Effective Date and shall end
on the second anniversary thereof. Thereafter, the Term of Agreement shall be
automatically extended for additional one-year periods (“extension periods”)
unless either party provides notice of non-renewal at least sixty (60) days
prior to the expiration of the Initial Term or extension period. Termination of
Executive’s employment as a result of non-renewal by the Company shall be
treated as a termination subject to the provisions of Section 8(D) (Termination
without Cause) of this Agreement. Notice of non-renewal by Executive shall be
treated as a termination subject to the provisions of Section 8(G) (Voluntary
Termination) of this Agreement. Notwithstanding the foregoing, the Term of
Agreement may be terminated at any time prior to the expiration of the Initial
Term and/or any extension period in accordance with the provisions of Section 8.

        3.         Positions, Duties and Responsibilities.

                 (A)        During the Term of Agreement, the Executive shall
serve as Senior Vice President and Chief Financial Officer of the Company; shall
have the authority, duties and responsibilities customarily exercised by an
individual serving in those positions in a corporation of the size and nature of
the Company; shall perform such duties relating to the management and operations
of the Company, consistent with the foregoing, as may from time to time be
assigned to him by the Chief Executive Officer of the Company (the “CEO”); shall
be assigned no duties or responsibilities that are materially inconsistent with,
or that materially impair his ability to discharge, the foregoing duties and
responsibilities; and shall report solely and directly to the CEO.

                (B)        During the Term of Agreement, Executive will (1)
devote substantial and full-time attention and energies to the business of the
Company, particularly to its financial function, and diligently perform all
duties incident to his/her employment; (2) use his/her best efforts to promote
the interests and goodwill of the Company; and (3) perform such duties
commensurate with his office as Senior Vice President and Chief Financial
Officer of the Company as may be assigned to him/her by the CEO.

        4.         Base Salary.

        Commencing as of the Effective Date, the Executive shall be paid an
annualized Base Salary of $500,000, payable in accordance with the regular
payroll practices of the Company. The Base Salary shall be reviewed no less
frequently than annually for increase in the discretion of the CEO and, if
applicable, the Board.

5

--------------------------------------------------------------------------------

        5.         Annual Incentive Award Opportunity.

        The Executive shall be eligible for an annual incentive bonus award
opportunity from the Company in respect of each fiscal year of the Company that
ends during the Term of Agreement. He/she shall be eligible for an annual
incentive target bonus award opportunity of no less than $375,000, the
achievement of which shall be based upon the performance of the Company and the
performance of the Executive. In addition, in the sole discretion of the CEO,
the Executive may be eligible for an additional annual overachievement bonus
award opportunity. To the extent earned, the Executive shall be paid his/her
annual incentive awards at the same time that other senior-level executives
receive their incentive awards. For fiscal year 2005 of the Company (which ends
on September 30, 2005), Executive shall receive an annual incentive award payout
of no less than $375,000 (which represents 100% of his annual incentive target
bonus award opportunity), provided Executive has not terminated his employment
for reasons other than Constructive Termination Without Cause, or the Company
has not terminated the Executive for Cause, prior to the end of the performance
period (or September 30, 2005).

        6.         Sign-On and Buy-Out Awards; Long-Term Incentive Awards.

                 (a) Sign-On Restricted Stock Award. As of the Effective Date,
the Company shall grant the Executive a restricted stock award (“Special
Restricted Stock”) with the number of shares subject to the award equal in value
to one million dollars ($1,000,000), with such valuation measured as of the
Effective Date (using the New York Stock Exchange composite closing price for
IKON Common Stock on that date). Subject to the terms, conditions and
adjustments set forth in the award agreement and in Section 8 below, the
restricted Common Stock shall vest in three equal installments on the second,
third and fourth anniversaries of the Effective Date.

                 (b) Long-Term Incentive Plans.

                  (i)   Subject to the terms of the Long-Term Performance Plan
and the performance plan award agreement, the Executive shall be entitled to
participate in the Company’s Long-Term Performance Plan for the performance
period of October 1, 2002 through September 30, 2005, with a target award
opportunity equal to one million dollars ($1,000,000), and with a minimum
guaranteed payout equal to five hundred thousand dollars ($500,000).
Notwithstanding anything to the contrary in this Agreement or in the performance
plan award agreement, Executive shall receive the minimum guaranteed payout of
$500,000 in the event Executive’s employment is terminated prior to the end of
the performance period (or September 30, 2005), provided that such termination
is due to Death, Disability, Termination Without Cause, Constructive Termination
Without Cause, or Change-in-Control.


                  (ii)   Subject to the terms of the Long-Term Performance Plan
and the performance plan award agreement, the Executive shall be entitled to
participate in the Company’s Long-Term Performance Plan for the performance
period of October 1, 2003 through September 30, 2006, with a target award
opportunity equal to one million dollars ($1,000,000), and with a minimum
guaranteed payout equal to five hundred thousand dollars ($500,000).
Notwithstanding anything to the contrary in this Agreement or in the performance
plan award agreement, Executive shall receive the minimum guaranteed payout of
$500,000 in the event Executive’s employment is terminated prior to the end of
the performance period (or September 30, 2005), provided that such termination
is due to Death, Disability, Termination Without Cause, Constructive Termination
Without Cause, or Change-in-Control.


6

--------------------------------------------------------------------------------

                  (iii)   For fiscal year 2005, Executive will receive an award
under the Executive Long Term Compensation Program (which may include a
combination of stock options, restricted stock and a performance plan incentive
award). The target value of Executive’s fiscal year 2005 Long Term Compensation
Program package will be one million dollars ($1 million).


        7.         Other Benefits.

                 (A)        Other Executive Compensation Plans. During the Term
of Agreement, the Executive shall be entitled to participate in all compensation
plans and programs that are, from time to time, made generally available to
senior executives of the Company, including, without limitation, the Executive
Deferred Compensation Plan.

                (B)        Employee Benefits. During the Term of Agreement, the
Executive shall participate in all employee benefit plans and programs made
available generally to the Company’s senior executives, including, without
limitation, the supplemental executive retirement plan (“SERP”), the retirement
savings plan, medical, dental, hospitalization, short-term and long-term
disability and life insurance plans or programs, accidental death and
dismemberment protection, travel accident insurance, and any other employee
welfare or retirement benefit plans or programs that may be sponsored by the
Company from time to time, including any plans or programs that supplement the
above-listed types of plans or programs, whether funded or unfunded. In
recognition of the fact that Executive is not eligible to participate in the
IKON Pension Plan (due to the fact that he became employed with IKON after July
1, 2004, the date on which the Board closed the Pension Plan to new employees),
IKON has agreed to provide Executive the same benefits under the SERP that he
would have earned under the combination of the IKON Pension Plan and the SERP
were it not for the closure of the IKON Pension Plan to new employees as of July
1, 2004. Any pension benefits which Executive earns under the SERP (including
the benefits he would have earned under the combination of the IKON Pension Plan
and the SERP) will become vested upon Executive’s attainment of age 55 and
completion of five years of service with the Company, unless otherwise provided
under Section 8 of this Agreement.

                (C)        Expenses. The Executive is authorized to incur
reasonable expenses in carrying out his/her duties and responsibilities
hereunder and the Company shall promptly reimburse him/her for all such
expenses, subject to documentation in accordance with reasonable policies of the
Company. In recognition of the fact that Executive will be selling his current
residence in New York state in connection with his employment with the Company,
the Company has agreed to pay Executive a housing/relocation bonus in the amount
of one hundred thousand dollars ($100,000).

                (D)        Vacation. Executive shall be entitled to four weeks
paid vacation per year.

7

--------------------------------------------------------------------------------

        8.         Termination of Employment.

                (A)        Termination Due to Death. In the event that the
Executive’s employment hereunder is terminated due to his/her death, his/her
estate or his/her beneficiaries (as the case may be) shall be entitled to:

                                 (1)        Base Salary through the end of the
month in which his/her death occurs;

                                  (2)        a Pro-Rata annual incentive bonus
award for the fiscal year in which his/her death occurs, based on the
Executive’s annual incentive bonus award opportunity for the year of death
(excluding any overachievement bonus award opportunity), payable in a lump sum
promptly following his/her death, regardless of the Executive’s and Company’s
performance during such fiscal year;

                                 (3)        the continued right to exercise each
outstanding stock option for a period of 12 months (provided, however, that no
options can be exercised beyond their expiration date), all such options to
become fully vested and exercisable as of the date of his/her death, and the
immediate vesting of all shares of restricted stock, including the Special
Restricted Stock, as of the date of his/her death;

                                  (4)        immediate vesting in the Company’s
Retirement Savings Plan (or any successor 401(k) plan), SERP (including the
benefits he would have earned under the combination of the IKON Pension Plan and
the SERP) and deferred compensation plans; and

                                  (5)        the benefits described in Section
8(H)(1).

                (B)        Termination Due to Disability. In the event that the
Executive’s employment hereunder is terminated due to Disability, he/she shall
be entitled to the following:

                                 (1)        periodic disability payments in
accordance with the Company’s Long-Term

Disability Plan;

                                 (2)        Base Salary through the end of the
month in which the Termination Date occurs;

                                 (3)        a Pro-Rata annual incentive bonus
award for the fiscal year in which his/her Termination Date occurs, based on the
Executive’s annual incentive bonus award opportunity for such fiscal year
(excluding any overachievement bonus award opportunity), payable in a lump sum
promptly following the Termination Date, regardless of the Executive’s and
Company’s performance during such fiscal year;

8

--------------------------------------------------------------------------------

                                 (4)        the continued right to exercise each
outstanding stock option for a period of 12 months (provided, however, that no
options can be exercised beyond their expiration date), all such options to
become fully vested and exercisable as of the Termination Date, and the
immediate vesting of all shares of restricted stock, including the Special
Restricted Stock, as of the Termination Date; and

                                 (5)        continued participation, for a
period of two years from the Termination Date, in all medical, dental, vision,
hospitalization, disability and life insurance coverages and in all other
employee welfare benefit plans, programs and arrangements in which he/she was
participating on the date on which his/her employment terminates, on terms and
conditions that are no less favorable to him/her than those that applied on such
date, and with COBRA benefits commencing thereafter; provided that the Company’s
obligation under this Section 8(B)(5) shall be reduced to the extent that
equivalent coverages and benefits (determined on a coverage-by-coverage and
benefit-by-benefit basis) are provided under the plans, programs or arrangements
of a subsequent employer; and

                                 (6)        immediate vesting in the Company’s
Retirement Savings Plan (or any successor 401(k) plan), SERP (including the
benefits he would have earned under the combination of the IKON Pension Plan and
the SERP) and deferred compensation plans; and

                                 (7)        the benefits described in Section
8(H)(1).

                                 No termination of the Executive’s employment
for Disability shall be effective until the Company first gives 15 days written
notice of such termination to Executive.

                (C)        Termination by the Company for Cause.

                                 (1)        No termination of the Executive’s
employment hereunder by the Company for Cause shall be effective unless the
provisions of this Section 8(C)(1) shall have been complied with. The Executive
shall be given written notice by the CEO of the intention to terminate him/her
for Cause, such notice to state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Cause is based.
Except in the case of a termination for Cause pursuant to Section 1(E)(1) or
Section 1(E)(3) which will be effective, in the sole discretion of the CEO, on
the date set forth in the notice, the Executive shall have 15 days after
receiving such notice in which to cure such grounds, to the extent such cure is
possible. If he/she fails to cure such grounds, his/her employment hereunder
shall thereupon be terminated for Cause.

                                 (2)        In the event that the Executive’s
employment hereunder is terminated by the Company for Cause in accordance with
Section 8(C)(1), he/she shall be entitled to:

                                                  (A)        30 days to exercise
any stock option which is vested and exercisable on the Termination Date
(provided, however, that no options shall be exercisable after their expiration
date). All stock options which are not vested and exercisable as of the
Termination Date will be forfeited, and all restricted stock, including the
Special Restricted Stock, which has not vested and been distributed as of the
Termination Date will be forfeited; and

9

--------------------------------------------------------------------------------

                                                  (B)        the benefits
described in Section 8(H)(1).

                (D)        Termination Without Cause. In the event that the
Executive’s employment hereunder is terminated by the Company without Cause and
Sections 8(A) (death), (B) (disability) and (F) (change in control) do not
apply, and provided Executive executes a full release satisfactory to the
Company, then the Executive shall be entitled to:

                                 (1)        Base Salary for a two-year period
ending on the second anniversary of the Termination Date, payable as provided in
Section 4;

                                 (2)        a Pro-Rata annual incentive award
for the fiscal year in which the Termination Date occurs, based on the
Executive’s annual bonus opportunity for such fiscal year (excluding any
overachievement bonus opportunity), payable in a lump sum promptly following the
Termination Date, regardless of the Executive’s and Company’s performance during
such fiscal year;

                                 (3)        an amount equal to twice the
Executive’s annual bonus opportunity for the year of termination (excluding any
overachievement bonus opportunity), payable in equal installments over the
two-year period ending on the second anniversary of the Termination Date;

                                 (4)        the continued right to exercise any
vested and exercisable stock option for a minimum period of 12 months from the
Termination Date (provided, however, that no options can be exercised after
their expiration date), and the immediate vesting of all shares of Special
Restricted Stock as of the Termination Date. During the 12-month period
following the Termination Date, all unvested stock options will continue to vest
as if the Executive were still employed with the Company. All stock options
which are not vested or exercised as of 12 months following the Termination Date
will be forfeited. In addition, all restricted stock (other than the Special
Restricted Stock) which has not been distributed as of the Termination Date will
be forfeited;

                                 (5)        continued participation, through the
second anniversary of the Termination Date, in all medical, dental, vision,
hospitalization, disability and life insurance coverages and in all other
employee welfare benefit plans, programs and arrangements in which he/she or
his/her family members were participating on such date, on terms and conditions
that are no less favorable to him/her than those that applied on such date and
with COBRA benefits commencing thereafter; provided that the Company’s
obligation under this Section 8(D)(5) shall be reduced to the extent that
equivalent coverages and benefits (determined on a coverage-by-coverage and
benefit-by-benefit basis) are provided under the plans, programs or arrangements
of a subsequent employer;

10

--------------------------------------------------------------------------------

                                 (6)        immediate vesting in the Company’s
Retirement Savings Plan (or any successor 401(k) plan), SERP (including the
benefits he would have earned under the combination of the IKON Pension Plan and
the SERP), and deferred compensation plans; and

                                 (7)        the benefits described in Section
8(H)(1).

                (E)        Constructive Termination Without Cause. In the event
that: (i) a Constructive Termination Without Cause occurs and (ii) Section 8(F)
(change in control) does not apply, then the Executive shall have the same
entitlements as provided under Section 8(D) for a termination by the Company
without Cause.

                (F)        Termination Without Cause Following a Change in
Control or Potential Change in Control. In the event that: (i) the Executive’s
employment hereunder is terminated (A) through a Constructive Termination
without Cause or (B) by the Company without Cause and (ii) the termination of
employment occurs within two years following a Change in Control, and provided
Executive executes a full release satisfactory to the Company, then the
Executive shall be entitled to:

                                 (1)        Base Salary through the second
anniversary of the Termination Date, payable as

provided in Section 4;

                                 (2)        a Pro-Rata annual incentive bonus
award for the fiscal year in which the Termination Date occurs based on the
Executive’s annual incentive bonus award opportunity for such fiscal year
(excluding any overachievement bonus award opportunity), payable in a lump sum
promptly following the Termination Date, regardless of the Executive’s and
Company’s performance during such fiscal year;

                                 (3)        an amount equal to twice the
Executive’s annual bonus opportunity for the year of termination (excluding any
overachievement bonus award opportunity) payable in equal installments over the
24-month period for which Base Salary is continued;

                                 (4)        the continued right to exercise any
outstanding stock option for a period of 3 months from the Termination Date
(provided, however, that no options may be exercised after their expiration
date), all such options to become fully vested and exercisable as of the
Termination Date;

                                 (5)        the immediate vesting of all shares
of restricted stock, including the Special Restricted Stock, of the Company as
of the Termination Date;

                                 (6)        an amount equal to the Company’s
contributions to which the Executive would have been entitled under the
Company’s Retirement Savings Plan (or any successor thereto) if the Executive
had continued working for the Company and the Retirement Savings Plan continued
in force during the twenty-four months following the Termination Date
(“Separation Period”) at the highest annual rate of Base Salary achieved during
the Executive’s period of actual employment with the Company, and making the
maximum amount of employee contributions, if any, as are required under such
plan;

11

--------------------------------------------------------------------------------

                                 (7)        an amount equal to the excess of (i)
the present value of the benefits to which the Executive would be entitled under
the Company’s SERP (including the benefits he would have earned under the
combination of the IKON Pension Plan and the SERP) (and any successor thereto)
if the Executive had continued working for the Company for a period of 24 months
following the Termination Date at the highest annual rate of Base Salary
achieved during the Executive’s period of actual employment with the Company,
and the supplemental retirement plan continued in force during the Separation
Period, over (ii) the present value of the benefits to which the Executive is
actually entitled under the Company’s SERP (including the benefits he would have
earned under the combination of the IKON Pension Plan and the SERP), each
computed as of the date of the Executive’s Date of Termination, with present
values to be determined using the discount rate used by the Pension Benefits
Guaranty Corporation to calculate the benefit liabilities under the pension plan
in the event of a plan termination on the Date of Termination, compounded
monthly, the mortality tables prescribed in the Company’s Pension Plan for
determining actuarial equivalence, and the reduction factor (if any) for the
early commencement of pension payments based on the Executive’s age on the last
day of the 24th month following the Termination Date;

                                 (8)        immediate vesting in the Company’s
Retirement Savings Plan (or any successor 401(k) plan), SERP (including the
benefits he would have earned under the combination of the IKON Pension Plan and
the SERP)and deferred compensation plans;

                                 (9)        continued participation, through the
second anniversary of the Termination Date, in all medical, dental, vision,
hospitalization, disability and life insurance coverages and in all other
employee welfare benefit plans, programs and arrangements in which he/she or
his/her family members were participating on such date, on terms and conditions
that are no less favorable to him/her than those that applied on such date and
with COBRA benefits commencing thereafter, provided that the Company’s
obligation under this Section 8(F)(9) shall be reduced to the extent that
equivalent coverages and benefits (determined on a coverage-by-coverage and
benefit-by-benefit basis) are provided under the plans, programs or arrangements
of a subsequent employer; and

                                 (10)        the benefits described in Section
8(H)(1).

        For purposes of this Section 8(F), if preceded by a Potential Change in
Control, any of the following events (if such event occurs within two years
following such Potential Change in Control) shall be deemed to be a Termination
of Executive’s Employment without Cause following a Change in Control: (i) the
Executive’s employment is terminated without Cause and such termination is at
the request or direction of or pursuant to negotiations with a Person who has
entered into an agreement with the Company the consummation of which will
constitute a Change in Control; (ii) the Executive’s employment is terminated
through a Constructive Termination Without Cause and the circumstances or events
which constitute the basis for Executive’s claim of Constructive Termination
occur at the request or direction of, or pursuant to negotiations with, such
Person, or (iii) the Executive’s employment is terminated without Cause and such
termination is otherwise in connection with or in anticipation of a Change in
Control which actually occurs.

12

--------------------------------------------------------------------------------

        The Company agrees that the Executive is not required to seek other
employment or to attempt in any way to reduce amounts payable to Executive under
this Section 8(F), and the amounts payable to pursuant to this Section 8(F)
shall not be reduced by any amounts earned by or payable to Executive, except as
provided in Section 8(F)(9).

                (G)        Voluntary Termination. In the event that the
Executive terminates his/her employment with the Company on his/her own
initiative (other than by death, for Disability, by a Constructive Termination
without Cause), then he/she shall have the same entitlements as provided in
Section 8(C)(2) in the case of a termination by the Company for Cause. A
voluntary termination under this Section 8(G) shall be effective upon written
notice to the Company and shall not be deemed a breach of this Agreement.

                (H)        Miscellaneous.

                                  (1)        On any termination of the
Executive’s employment hereunder, he/she shall be entitled to:

                                                  (A)        Base Salary through
the Termination Date;

                                                  (B)        any amounts due
him/her under Section 7;

                                                  (C)        a lump-sum payment
in respect of accrued but unused vacation days at his/her Base Salary rate in
effect as of the Termination Date;

                                                  (D)        payment, promptly
when due, of all amounts owed to him/her in connection with the termination; and

                                                  (E)        other benefits, if
any, in accordance with applicable plans, programs and arrangements of the
Company. This provision will permit the Executive to elect to take advantage of
any provisions of, or changes to, the IKON benefit plans which are applicable to
IKON employees generally (including, without limitation, provisions relating to
the vesting/exercisability of stock options in the event of retirement or
disability), provided that Executive opts to have such general provisions
applied on his/her behalf instead of those set forth in this Agreement. In no
event, however, will this provision entitle Executive to duplicative or double
benefits, nor shall he/she be eligible to receive payments under any severance
program of the Company applicable to employees generally.

                                 (2)        Any amounts due under this Section 8
are considered to be reasonable by the Company and are not in the nature of a
penalty.

13

--------------------------------------------------------------------------------

        9.         Golden Parachute Tax. In the event that any payment or
benefit made or provided to or for the benefit of the Executive in connection
with this Agreement, the Executive’s employment with the Company, or the
termination thereof (a “Payment”) is determined to be subject to any excise tax
(“Excise Tax”) imposed by Section 4999 of the Code (or any successor to such
Section), the Company shall pay to the Executive, prior to the time any Excise
Tax is payable with respect to such Payment (through withholding or otherwise),
an additional amount which, after the imposition of all income, employment,
excise and other taxes, penalties and interest thereon, is equal to the sum of
(i) the Excise Tax on such Payment plus (ii) any penalty and interest
assessments associated with such Excise Tax. The determination of whether any
Payment is subject to an Excise Tax and, if so, the amount to be paid by the
Company to the Executive and the time of payment shall be made by an independent
auditor (the “Auditor”) selected jointly by the Parties and paid by the Company.
Unless the Executive agrees otherwise in writing, the Auditor shall be a
nationally recognized United States public accounting firm that has not, during
the two years preceding the date of its selection, acted in any way on behalf of
the Company or any of its Affiliates. If the Parties cannot agree on the firm to
serve as the Auditor, then the Parties shall each select one accounting firm and
those two firms shall jointly select the accounting firm to serve as the
Auditor.

        10.        Indemnification; D&O Insurance.

                 (A)        Indemnification. The Company agrees that: (i) if the
Executive is made a party, or is threatened to be made a party, to any
Proceeding by reason of the fact that he/she is or was a director, officer,
employee, agent, manager, consultant or representative of the Company or is or
was serving at the request of the Company or any of its Affiliates as a
director, officer, member, employee, agent, manager, consultant or
representative of another Person or (ii) if any Claim is made, or threatened to
be made, that arises out of or relates to this Agreement or the Executive’s
service hereunder or in any of the foregoing capacities, then the Executive
shall promptly be indemnified and held harmless by the Company for any Claims
brought by a third party against the Executive to the fullest extent legally
permitted or authorized by the Company’s Articles of Incorporation, Code of
Regulations or Board resolutions or by the laws of the State of Ohio, against
any and all costs, expenses, liabilities and losses (including, without
limitation, attorney’s fees, judgments, interest, expenses of investigation,
penalties, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) incurred or suffered by the Executive in connection therewith,
and such indemnification shall continue as to the Executive even if he/she has
ceased to be a director, member, employee, agent, manager, consultant or
representative of the Company or other Person and shall inure to the benefit of
the Executive’s heirs, executors and administrators. The Company shall advance
to the Executive all costs and expenses incurred by him/her in connection with
any such Proceeding or Claim within 20 days after receiving written notice
requesting such an advance. Such notice shall include, to the extent required by
applicable law, an undertaking by the Executive to repay the amount advanced if
he/she is ultimately determined not to be entitled to indemnification against
such costs and expenses.

14

--------------------------------------------------------------------------------

                 (B)        D&O Insurance. During the Term of Agreement and for
a period of six years thereafter, the Company shall keep in place a directors’
and officers’ liability insurance policy (or policies) providing comprehensive
coverage to the Executive to the extent that the Company provides such coverage
for any other senior executive or director.

        11.         Covenants.

                 (A)        Confidentiality. During the Term of Agreement and
thereafter, the Executive shall not, without the prior written consent of the
Company, divulge, disclose or make accessible to any Person any confidential
non-public document, record or information concerning the business or affairs of
the Company that he/she has acquired in the course of his/her employment
hereunder, except (i) to the Company or to any authorized (or apparently
authorized) agent or representative of the Company, (ii) to authorized third
parties in connection with performing his/her duties under this Agreement, or
(iii) when required to do so by law or by a court, governmental agency,
legislative body, or other Person with apparent jurisdiction to order him/her to
divulge, disclose or make accessible such information; provided that these
restrictions shall not apply to any document, record or other information that:
(i) has previously been disclosed to the public, or is in the public domain,
other than as a result of the Executive’s breach of this Section 11(A), or (ii)
is known or generally available within any trade or industry of the Company.

                (B)        Non-Solicitation. During the 24-month period that
commences on the Termination Date and ends on the second anniversary of the
Termination Date, the Executive shall not without the prior consent of the
Company:

                                 (a)        solicit, on his/her own behalf or on
behalf of any other Person, any individual known by the Executive to be an
employee of the Company to instead become an employee of any Person not
affiliated with the Company; or

                                  (b)        solicit, on his/her own behalf or
on behalf of any other Person, any Person known by the Executive to be customer
of, or vendor to, the Company to cease to be a customer or vendor of the Company
and/or to become a customer of, or vendor to, any Person not affiliated with the
Company.

                 (C)        Non-Competition. During the 24-month period that
commences on the Termination Date and ends on the second anniversary of the
Termination Date, the Executive shall not, without the prior consent of the
Company, directly or indirectly own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
employed by or otherwise connected in any substantial manner with any business
which directly or indirectly competes to a material extent with any line of
business of the Company or its subsidiaries which was operated by the Company or
its subsidiaries at the Termination Date; provided that nothing in this
paragraph shall prohibit the Executive from acquiring up to 5% of any class of
outstanding equity securities of any corporation whose equity securities are
regularly traded on a national securities exchange or in the “over-the-counter
market.”

15

--------------------------------------------------------------------------------

        The foregoing noncompetition restriction of this Section 11(C) shall not
apply following a Change of Control Event if (a) the Executive’s employment has
been terminated by the Company without Cause within two years following such
Change in Control Event, (b) the Executive terminates his/her employment as the
result of a Constructive Termination within two years following such Change in
Control Event or (c) the Company elects, within two years following such Change
in Control Event, not to extend the term of employment.

        The foregoing noncompetition restriction of this Section 11(C) shall not
apply following a Potential Change in Control if: (i) the Executive’s employment
is terminated without Cause within two years following such Potential Change in
Control, and such termination is at the request or direction of or pursuant to
negotiations with a Person who has entered into an agreement with the Company
the consummation of which will constitute a Change in Control; (ii) the
Executive’s employment is terminated through a Constructive Discharge without
Cause within two years following such Potential Change in Control, and the
circumstances or events which constitute the basis for Executive’s claim of
Constructive Discharge occur at the request or direction of, or pursuant to
negotiations with, such Person, iii) the Company elects, within two years
following such Potential Change in Control, not to extend the term of
employment, and such election was at the request or direction of or pursuant to
negotiations with such Person; or iv) the Executive’s employment is terminated
without Cause within two years following such Potential Change in Control and
such termination is otherwise in connection with or in anticipation of a Change
in Control which actually occurs.

        12.         Assignability; Binding Nature.

        This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or a sale or liquidation of all or
substantially all of the assets of the Company; provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. In the event of any sale of assets or liquidation as
described in the preceding sentence, the Company shall use its best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than his/her rights to compensation and benefits, which may be transferred
only by will or operation of law, except as provided in Section 16(E).

        13.         Representations.

                (A)        The Company’s Representations. The Company represents
and warrants that (i) it is fully authorized by action of its Board (and of any
other Person or body whose action is required) to enter into this Agreement and
to perform its obligations under it; (ii) the execution, delivery and
performance of this Agreement by the Company does not violate any applicable
law, regulation, order, judgment or decree or any agreement, plan or corporate
governance document of the Company; and (iii) upon the execution and delivery of
this Agreement by the Parties, this Agreement shall be the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

16

--------------------------------------------------------------------------------

                (B)        The Executive’s Representations. The Executive
represents and warrants that, to the best of his/her knowledge and belief, (i)
delivery and performance of this Agreement by him/her does not violate any
applicable law, regulation, order, judgment or decree or any agreement to which
the Executive is a party or by which he/she is bound, and (ii) upon the
execution and delivery of this Agreement by the Parties, this Agreement shall be
the valid and binding obligation of the Executive, enforceable against him/her
in accordance with its terms, except to the extent enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

        14.         Resolution of Disputes.

        Any Claim arising out of or relating to this Agreement or the
Executive’s employment with the Company or the termination thereof shall be
resolved by binding confidential arbitration, to be held in Philadelphia,
Pennsylvania, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

        15.         Notices.

        Any notice, consent, demand, request, or other communication given to a
Person in connection with this Agreement shall be in writing and shall be deemed
to have been given to such Person (i) when delivered personally to such Person
or (ii), provided that a written acknowledgment of receipt is obtained, two days
after being sent by prepaid certified or registered mail, or by a nationally
recognized overnight courier, to the address specified below for such Person (or
to such other address as such Person shall have specified by ten days advance
notice given in accordance with this Section 15), or (iii) in the case of the
Company only, on the first business day after it is sent by facsimile to the
facsimile number set forth for the Company (or to such other facsimile number as
the Company shall have specified by ten days advance notice given in accordance
with this Section 15), with a confirmatory copy sent by certified or registered
mail or by overnight courier to the Company in accordance with this Section 15.

        If to the Company: IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, Pennsylvania 19355
Attn: Chief Executive Officer
Facsimile #: 610-725-8279


17

--------------------------------------------------------------------------------

        If to the Executive: Robert F. Woods, at the last address known
to the Company (with a copy to the Executive at the
Company's address)


         If to a beneficiary of the Executive: The address most recently
specified by the Executive or
beneficiary through notice given in accordance with this
Section 15.

        16.         Miscellaneous.

                 (A)        Entire Agreement. This Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the Parties with
respect thereto.

                (B)        Severability. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law so as to achieve the purposes of this Agreement.

                (C)        Amendment or Waiver. No provision in this Agreement
may be amended unless such amendment is set forth in a writing signed by the
Parties. No waiver by either Party of any breach of any condition or provision
contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
To be effective, any waiver must be set forth in a writing signed by the waiving
Party.

                (D)        Headings. The headings of the Sections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

                (E)        Beneficiaries/References. The Executive shall be
entitled, to the extent permitted under any applicable law, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive’s death by giving the Company written notice thereof. In
the event of the Executive’s death or a judicial determination of his/her
incompetence, references in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his/her beneficiary, estate or other legal
representative.

                (F)        Survivorship. Except as otherwise set forth in this
Agreement, the respective rights and obligations of the Parties hereunder shall
survive any termination of the Executive’s employment.

18

--------------------------------------------------------------------------------

                (G)        Governing Law/Jurisdiction. This Agreement shall be
governed, construed, performed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania, without reference to principles of conflict of
laws.

                (H)        Counterparts. This Agreement may be executed in two
or more counterparts.

                (I)        Employee Benefit Plans. In the event that the terms
of any of the Company’s employee benefit plans provide for the vesting or
distribution of benefits on a date earlier than the date set forth in this
Agreement, such earlier date shall prevail.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective as of the date set forth above:

  The Company


By:     /S/ MATTHEW J. ESPE    
         Matthew J. Espe


The Executive


    /S/ ROBERT F. WOODS    
Robert F. Woods




19

--------------------------------------------------------------------------------